       Case 6:20-cv-00082-JRH-CLR Document 10 Filed 12/16/20 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA                      U                 ■ (




                                                )
                                                )
PAMELA SWAIN                   )                           CV620-82
                               )
                               )
vs.                            )
                               )
                               )
HARVEY WEINSTEIN;THE WEINSTEIN )
COMPANY; ANTHONY ROBBINS; ALAN )
DERSHOWITZ; CLIFF CONLEY;      )
RENEA WASSON;TONY JORDAN;      )
ANGELA SNYDER;EVANS COUNTY     )
SCHOOLS.                       )


                                 AMENDED COMPLAINT




       Throughout the past 6 years, this defendants has weaponized everything against the

plaintiff, Pamela Swain as a means of punishment from criminal convict, Hai*vey Weinstein, who

has used his monetary resources to harass and coerce the defendant into a forced sexual

relationship. After Judge Christopher Ray dismissed the last complaint, the defendant contacted

the plaintiff with assertions to rape the plaintiff who as of August T’, 2020, is a federal employee.


       1. IN FEBRUARY 2018, the defendant was sued by Ragan and Ragan for an East

           Georgia Medical charge. The bill clearly showed double and even tiiple payment for

           services which was illegal, but Judge William Kicklighter sided with Ragan and

           Ragan saying,“The defendant failed to show”. The defendant sent in a brief but was

           told by the Tattnall Magistrate clerk that she did not have to show up for the court
Case 6:20-cv-00082-JRH-CLR Document 10 Filed 12/16/20 Page 2 of 7




   date violating the age-old legal rule of giving legal advice from a federal or state legal

   body.

2. NOVEMBER 2019,Judge Eddie Anderson sided with lawyers for Harvey Weinstein

   against placing a restraining order on the convicted criminal even though ample

   evidence was available to prove he was obsessively enamored with the defendant and

   had made criminal death and rape threats for over 4 years.

3. Judge Christopher Ray dismissed a complaint without letting the plaintiff proceed

   with her case.


4. NOW,the court has Ragan and Ragan again suing the defendant for an imaginary

   GM Financial bill from NeSmith Chevrolet now know as Layne Durrence Chevrolet.

   Pictures and emails are available that Martin NeSmith, Ashley NeSmith, and Jess

   Durrence (former employees of NeSmith/Layne Durrence) have repeated maliciously

   attacked the defendant by trespassing on her property and destroying her property.

   The defendant has consulted with the Tattnall Coimty Sheriff and has found that they

   are colluding with wealthy criminals to harass the defendant. These people have

   abilities to destroy people’s vehicles. The plaintiffs car was vandalized 3 times.

   There are police reports of Ashley NeSmith following the plaintiff around and a

   photo of a NeSmith vehicle with Martin NeSmith following the plaintiff around.

5. AUGUST        2020, The plaintiff became a federal employee for the US Census and

   then continued to receive harassment. Shanna Waters(at the behest of Harvey

   Weinstein) contacted the plaintiff and demanded sexual favors.

                              UPDATE OF HARASSMENT
       Case 6:20-cv-00082-JRH-CLR Document 10 Filed 12/16/20 Page 3 of 7




       6. The plaintiff’s work was interrupted as spoken in the letter. The defendants contacted

           the plaintiffs place of work and instructed them to sexually harass her. Angela

           Snyder was contacted and instructed to slander the plaintiff and sexually harass her.

        7. The plaintiff is currently seeking a doctoral degree at Ashford University. Alan

           Dershowitz, Bernadette Marson, Heather Zelenski, Tony Robbins, and a new

           defendant,“Richard Grannon”, have been trying to upend the plaintiffs degree by

           having her flunked without any basis. The new defendant added “Alan Dershowitz"

           has been unknowingly allowed to “grade” the plaintiffs papers and deride her still on

           the Kiwi Farms website that continues to exist and has not been removed. HE HAS


           ALSO BEEN IMPERSONATING OR PLAYING AN ASHFORD INSTRUCTOR.


       8. Harvey Weinstein, who he and his lawyer have been saying is on death’s door, was

           harassing the plaintiff on Kiwi Farms again with no sign of illness, frailty, or disease.


        Her private address and location has been published on a public social media harassment

site Kiwi Farms with the intent to rape. Martin NeSmith, Ashley NeSmith, and Demere NeSmith

have criminal history background and have engaged in criminal stalking and following for

Harvey Weinstein who contacted all people for which the defendant worked. Harassment emails

from these people trying to force the defendant to buy a car from them exist just recently before

this financial charge.


       Going back to 2014/2015, a person contacted the plaintiff with the intention to coerce her

in to a prostitution situation. Since then, Harvey Weinstein and Tony Robbins has sent several

messages identifying themselves as harassers, deviants, and stalkers. These messages include

pictures, kidnapping and rape threats(even while Weinstein was in prison) and unwanted nude

photos as recent as September 2020 while the plaintiff was a federal employee ofthe US
       Case 6:20-cv-00082-JRH-CLR Document 10 Filed 12/16/20 Page 4 of 7




CENSUS. They have contacted the plaintiffs family members, employers,clients, and personal

accounts with the intent to force her into a sexual relationship. Evidence is available to all this.


       Several attacks on vehicles while the plaintiff worked for the government occurred.


       With the addition of new defendants, restraining orders on the following are asked:

       Harvey Weinstein


       The Weinstein Company


       Anthony “Tony” Robbins

       Alan Dershowitz


       Renea Wasson



       Cliff Conley


       Mandy Waters


       Shanna Waters



       Keith Kennedy


       Angela Snyder


       Toney Jordan


       Gloria Reveure



       Since the plaintiff is not focusing on money,2 million from each ofthem for lost wages,

harassment, emotional damages, and mental/physical health problems (they received unapproved
        Case 6:20-cv-00082-JRH-CLR Document 10 Filed 12/16/20 Page 5 of 7




access to the plaintiffs medical records claiming to be her husband) be awarded as monetary

 deterrent again harassing the plaintiff again.


        The recent list has been added as the added people have been activated by Tony Robbins

to sexually harass the plaintiff and keep her from gainful employment. A few have sought to

victimize the plaintiff by spreading fake nude pics of her in the commimity (revenge pom).

Others have slandered the plaintiff for Dershowitz and Robbins. Snyder, Revuere, and Jordan

hatched a plan to sexually harass the plaintiff at Evans County Schools. The school district keeps

them employed.


Georgia law codes in use or violated:

2015 Georgia Code
Title 16 - CRIMES AND OFFENSES
Chapter 11 - OFFENSES AGAINST PUBLIC ORDER AND SAFETY
Article 2 - OFFENSES AGAINST PUBLIC ORDER
§ 16-11-39.1 - Harassing communieations.

2010 Georgia Code
TITLE 16 - CRIMES AND OFFENSES
CHAPTER 5 - CRIMES AGAINST THE PERSON
ARTICLE 7 - STALKING
§ 16-5-91 - Aggravated stalking



O.C.G.A. 16-14-9(2010)
16-14-9. Civil remedies as supplemental and not mutually exclusive


O.C.G.A. 16-6-23(2010)
16-6-23. Publication of name or identity offemale raped or assaulted with intent to commit rape


(a)It shall be unlawful for any news media or any other person to print and publish, broadcast,
televise, or disseminate through any other medium of public dissemination or cause to be printed
and published, broadcast, televised, or disseminated in any newspaper, magazine, periodical, or
other publication published in this state or through any radio or television broadcast originating
      Case 6:20-cv-00082-JRH-CLR Document 10 Filed 12/16/20 Page 6 of 7




in the state the name or identity of any female who may have been raped or upon whom an
assault with intent to commit the offense of rape may have been made.




                                                                Pamela Swain
                                                          1553 Community Rd
                                                         Glennville, GA,30427
                                                    Pamela swain@vahoo.com
                                                                                              i.
                     lQh9£
                b                        %
                                        •J
     - r*-^ ‘
                                >JO Si JTPJL
=!
                     ?lt£ K>0<Pgrf W'J^M                                                  ?
                        .   •
1                                                                     /^crv5
\s a-A. «r37r?uQ,£
                      Case 6:20-cv-00082-JRH-CLR Document 10 Filed 12/16/20 Page 7 of 7
